Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                August 30, 2018

The Court of Appeals hereby passes the following order:

A19A0130. SAMUEL LEE GHEE v. STATE OF GEORGIA.

      Samuel Lee Ghee filed suit against the State of Georgia and Georgia State
University campus police officers alleging multiple claims. Ghee filed a motion for
default judgment and a motion to strike hearsay statements. The trial court denied the
motions, and Ghee filed this appeal.1 The State of Georgia has filed a motion to
dismiss the appeal.
      Because the case remains pending in the trial court, Ghee was required to
comply with interlocutory appeal procedures in order to appeal. See OCGA § 5-6-34
(b); Boyd v. State, 191 Ga. App. 435, 435 (383 SE2d 906) (1989). Ghee’s failure to
follow the requisite procedure deprives us of jurisdiction. See Eidson v. Croutch, 337
Ga. App. 542, 543 (788 SE2d 129) (2016). Accordingly, the motion to dismiss is
hereby GRANTED, and this appeal is DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/30/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




      1
       Ghee directed his appeal to the Supreme Court, which transferred the case to
this Court. See Case Number S18A1194, transferred June 18, 2018.